           Case 2:20-cv-01700-RAJ-BAT Document 11 Filed 11/20/20 Page 1 of 1




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   GALE FORCE NINE LLC,
 9                            Plaintiff,              CASE NO. 2:20-cv-01700-RAJ-BAT

10          v.                                        ORDER DENYING EX PARTE
                                                      MOTION FOR TEMPORARY
11                                                    RESTRAINING ORDER
     WIZARDS OF THE COAST LLC,
12
                              Defendant.
13
           Having reviewed the Report and Recommendation of the Honorable Brian A.
14   Tsuchida, United States Magistrate Judge, any objections or responses to that, and the
15   remaining record, the Court finds and ORDERS:

16         (1)    The Court ADOPTS the Report and Recommendation.
           (2)    Plaintiff’s Motion for Temporary Restraining Order (Dkt. 4) is DENIED.
17
           (3)    The Clerk is directed to send copies of this Order to the parties and to Judge
18
     Tsuchida.
19         DATED this 20th day of November, 2020.
20

21                                                   A
22                                                   The Honorable Richard A. Jones
                                                     United States District Judge
23


     ORDER DENYING EX PARTE MOTION
     FOR TEMPORARY RESTRAINING ORDER -
     1
